DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 7 and 13-19) in the reply filed on 10-06-2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 15 and 22 (i.e. “clearing of particles deposited upon the sensor exploits a process based upon thermophoresis independent of providing additional elements associated with the MEMS resonator”) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 15 and 22, the Specification does not describe how to clear of particles deposited upon the sensor exploits a process based upon thermophoresis independent of providing additional elements associated with the MEMS resonator.
Claims 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 15 and 22, the specification does not enable one of ordinary skill in the art at the time of the invention to make or use the claimed “clearing of particles deposited upon the sensor exploits a process based upon thermophoresis independent of providing additional elements associated with the MEMS resonator.”  The examiner could find no direction given by the inventor on how to achieve the claimed invention (that is, there are no examples, drawings, or discussion in the Spec on how to clear particles using thermophoresis independent of providing additional elements).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 22, the scope of the limitations “clearing of particles deposited upon the sensor exploits a process based upon thermophoresis independent of providing additional elements associated with the MEMS resonator” is unclear since the point of reference of “independent of providing additional elements associated with the MEMS resonator” is undefined: that is, additional to what? (One possibility could be that the process based upon thermophoresis is accomplished solely by the elements recited in independent claims 7 and 13, but it is not clear that this is what Applicant means)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 13, 16, 18-19, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Pub. 2016/0047728).

Regarding claims 7 and 13, Wilson discloses (Figs. 1-12 and 26) a device comprising:
a filter (see par. [0008]) which provides a source of particles [0008] having a predetermined maximum dimension (inherent: a filter excludes particles larger than the filter size) to a sensor (MEMS resonator: [0008]);
the sensor comprising at least a microelectromechanical systems (MEMS) resonator (see pars. [0006], [0008]; Figs. 1, 4, 6, 26, etc.);
and a first electrical circuit [0118]-[0119] for driving the MEMS resonator (by driving an AC current through: [0118]-[0119]); and
a second electrical circuit [0007]-[0008] for determining a characteristic of the MEMS resonator (i.e. detecting the change in frequency due to particle deposition: [0007]-[0008]; [0119]).
The apparatus of Wilson, as applied above in the rejection of claim 7, would perform the method and meet the limitations of claim 13, and further discloses that the MEMS resonator employs a piezoelectric transduction mechanism [0052].

Regarding claims 16 and 23, Wilson discloses (Figs. 1-12, 26, and 30) the sensor is periodically reset by clearing particles deposited upon the sensor from the sensor [0122]-[0123]; and the clearing of particles deposited upon the sensor exploits a process based upon di-electrophoresis [0122]-[0123] employing one or more additional elements associated with the MEMS resonator [0122]-[0123] (Fig. 30).

Regarding claims 18, 19 and 25, Wilson discloses (Figs. 1-12 and 26) the MEMS resonator is one of a disc membrane based MEMS resonator (as shown in Figs. 7-9; see pars. [0075] and [0081]) and a beam based MEMS resonator (see pars. [0005] and [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pub. 2016/0047728) in view of AT 519716 (machine translation provided).

Regarding claim 14, Wilson is applied as above, and further discloses the sensor is periodically reset by clearing particles deposited upon the sensor from the sensor [0122]-[0123].
Wilson does not disclose clearing of particles deposited upon the sensor exploits a process based upon thermophoresis employing additional elements associated with the MEMS resonator.
AT 519716 discloses clearing of particles deposited upon the sensor exploits a process based upon thermophoresis (see bottom of page 4, top of page 5 of the translation) employing additional elements associated with the MEMS resonator (i.e. a heater: see pp. 4-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilson’s device so that clearing of particles deposited upon the sensor exploits a process based upon thermophoresis employing additional elements associated with the MEMS resonator, as taught by AT 519716.
Such a modification would provide a reusable/cleanable sensor that is compact and inexpensive to produce (see AT 519716, p. 2).

Claims 17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Pub. 2016/0047728) in view of KR 970048457 (machine translation provided).

Regarding claims 17 and 24, Wilson is applied as above, but does not disclose another transduction mechanism of driving the MEMS resonator is capacitive based transduction; and the characteristic of the MEMS resonator is determined from at least one of capacitance measurements and a shift within an electrical characteristic of the MEMS resonator.
KR 970048457 discloses another transduction mechanism of driving the MEMS resonator is capacitive based transduction (as shown in Fig. 3; see the Abstract); and the characteristic of the MEMS resonator is determined from at least one of capacitance measurements (see the Abstract).
Since the art recognizes that a capacitively driven resonator is an equivalent of Wilson’s resonator, and known for the same purpose of detecting a shift in the resonant frequency of the resonating body, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilson’s device so that another transduction mechanism of driving the MEMS resonator is capacitive based transduction; and the characteristic of the MEMS resonator is determined from at least one of capacitance measurements and a shift within an electrical characteristic of the MEMS resonator, as taught by KR 970048457.  See MPEP 2144.06(II).

Regarding claims 20 and 21, Wilson is applied as above, and further discloses a third electrical circuit (AC source: [0122]-[0123]) for periodically resetting the sensor by clearing particles deposited upon the sensor from the sensor [0122]-[0123], wherein the third electrical circuit generates an electrostatic field [0122]-[0123] to exploit a di-electrophoresis effect [0122]-[0123] to clear the particles deposited upon the sensor [0122]-[0123].
Wilson does not disclose an upper electrode disposed above the MEMS resonator; a lower electrode disposed below the MEMS resonator.
KR 970048457 discloses an upper electrode 4 (driving electrode: see Abstract) disposed above the MEMS resonator 2 (as shown in Fig. 3); a lower electrode 5 (detection electrode: see Abstract) disposed below the MEMS resonator 2 (as shown in Fig. 3).
Since the art recognizes that a capacitively driven resonator is an equivalent of Wilson’s resonator, and known for the same purpose of detecting a shift in the resonant frequency of the resonating body, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wilson’s device to include an upper electrode disposed above the MEMS resonator; a lower electrode disposed below the MEMS resonator, as taught by KR 970048457.  See MPEP 2144.06(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852